Title: C. W. F. Dumas to the Commissioners: A Translation, 21 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 21 July 1778
      
      My last was of the 17th. I have just received, translated, and delivered a German letter to the Grand Facteur. While waiting for him to return it after making a copy, I have the honor to inform you that the Dutch States General have adjourned and that the Prince is leaving for Los in Overyssel. No new instructions were given Count Welderen because: 1. after doing his duty in reclaiming the 2 vessels, he had not yet received a reply from the Minister when he wrote his letter to Their High Mightinesses; 2. the owners have not yet complained, and it may even be that those in Amsterdam will not do so since the tobacco aboard the vessel is for Messrs. Hope, who are on good terms with the British Ministry. Our friend supplied me with this information.
      
      The Grand Facteur told me that yesterday’s rumor concerning the capture of a British frigate by the French fleet has been confirmed. It is the Dighby. We are expecting any day now news of a naval battle. Yesterday I carried to Leyden a concerted article concerning the British capture of the 2 Dutch vessels, but since the journalist of Leyden dares not publish the article in all its vigor, I am sending it today to the Courier du Bas-Rhin. I am with the most genuine respect, gentlemen, your very humble and very obedient servant
      
       D
      
     